Citation Nr: 1124964	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-23 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1976 to February 1979.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which, in part, reopened and denied the Veteran's service-connection claim for a low back disability.

In September 2009, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In December 2009, the Board reopened and remanded the Veteran's low back service-connection claim for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claim in a December 2010 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The Board also remanded the Veteran's service-connection claim for an acquired psychiatric disorder in December 2009.  The RO subsequently granted this claim in a December 2010 rating decision.  Accordingly, the issue of entitlement to service connection for an acquired psychiatric disability is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

REMAND

The Board regrets having to remand the Veteran's low back disability claim for a second time.  However, for reasons explained immediately below a remand is necessary for further evidentiary development.

The record pertinently indicates that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  See the Veteran's October 7, 2008 VA Addiction Psychiatry Note [indicating that the Veteran currently receives SSDI]; see also the August 2010 VA examiner's report, page 3 [noting that the Veteran is "currently on social security disability"].  

The evidence of record does not contain any SSA records and there is no indication such were sought.  Because such records may contain pertinent information relating to the Veteran's claim, an effort should be made to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits].

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his low back disability.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should also request the SSA to provide copies of any records pertaining to the Veteran's SSA disability benefits, to include any medical records obtained in connection with the Veteran's application. Any materials obtained should be associated with the Veteran's VA claims folder.  If no SSA records can be found, or if they do not exist, the VBA should request specific confirmation of that fact and make a formal finding of such unavailability.

3.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's service-connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


